1
2
3
4                                   UNITED STATES DISTRICT COURT

5                           FOR THE EASTERN DISTRICT OF CALIFORNIA

6
7    IN RE THE SEIZURE OF                                Case No. 1:18-sw-00307-BAM-1

8    CITIBANK ACCOUNT NO. 207100082 IN                   ORDER DENYING MOTION TO RELEASE
     THE NAME OF ALL PROFIT                              FUNDS
9    ORGANIZATION, LLC

10
11                                                       Case No. 1:18-sw-00308-LJO-BAM-1
12   IN RE THE SEIZURE OF
13   2015 CHEVROLET SILVERADO, VIN                       (Doc. No. 30)
     3GCPCREC4FG173943, LICENSE PLATE
14   NO. 68914H2
15
            On October 9, 2019, the Court granted Scorpio Purnell’s Motion for the Return of Property
16
     Subject to Seizure Order. (Doc. No. 29.) The Court’s order required the United States to return the
17
     funds totaling $9,574.45 seized from Citibank Account No. 207100082 (the “Citibank Account”) to
18
     Scorpio Purnell and further directed Mr. Purnell to file a statement with the Court indicating the
19
     address where the check should be sent. (Id.)
20
            Currently before the Court is Georgette Purnell’s Motion to Release Funds filed on October 15,
21
     2019. (Doc. No. 30.) In her motion, Georgette Purnell claims that she is the CEO of All Profit
22
     Organization, LLC, and has a power of attorney to act on behalf of Scorpio Purnell. (Id.) Georgette
23
     Purnell requests that the funds subject to the Court’s October 9, 2019 order be delivered to her in the
24
     name of All Profit Organization, LLC. (Id.)
25
            The Court’s October 9, 2019 order directed the United States to return the funds seized from
26
27                                                       1
28
1    the Citibank Account to Scorpio Purnell and not to All Profit Organization, LLC, Georgette Purnell, or

2    any third party. Mr. Purnell was solely directed to identify the address to which the check should be

3    sent. Moreover, the Court’s order required Mr. Purnell, who is appearing pro se in this matter, to

4    respond. The motion is brought solely by Georgette Purnell and the power of attorney attached thereto

5    does not authorize her to appear in this matter on Mr. Purnell’s behalf. See C.E. Pope Equity Trust v.

6    United States, 818 F.2d 696, 697 (9th Cir. 1987) (“Although a non-attorney may appear in propria

7    persona in his own behalf . . . [h]e has no authority to appear as an attorney for others than himself.”);

8    In re Marriage of Caballero, 27 Cal. App. 4th 1139, 1151 (1994), as modified on denial of reh'g (Sept.

9    26, 1994) (“Despite broad statutory language of the power of attorney with respect to claims and

10   litigation, the attorney in fact may not act as an attorney at law on behalf of his principal, even though

11   the principal could appear in propria persona.”). The Court therefore declines to grant Georgette

12   Purnell’s motion.

13          Accordingly, it is HEREBY ORDERED:

14          1.      Georgette Purnell’s Motion to Release Funds (Doc. No. 30) is DENIED; and

15          2.      Pursuant to the Court’s October 9, 2019 order (Doc. No. 29), any check or other

16   instrument returning the funds seized from the Citibank Account shall be made out only to Scorpio

17   Purnell and not to any third party. Scorpio Purnell is directed file a statement with the Court solely

18   indicating the address where the check or other instrument should be sent.

19
            IT IS SO ORDERED.
20
21
     Dated: October 21, 2019                                        /s/ Barbara    A. McAuliffe
22
                                                             UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27                                                       2
28
